Citation Nr: 1820405	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-58 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2017).  38 U.S.C. §7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; obstructive sleep apnea (OSA) evaluated at 50 percent disabling; and tinnitus, esophageal dysmotility with hiatal hernia and gastroesophageal reflux disease (GERD), and bilateral hearing loss, each evaluated at 10 percent disabling.  The combined service-connected evaluation is 80 percent. 

2. The most probative evidence of record indicates that the Veteran's service-connected disabilities do not precluded him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.

VA may grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, 
by reason of his service connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

A total rating for compensation purposes may be assigned on a schedular basis where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service connected disability ratable at 60 percent or more, or as a result of two or more service connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service connected disability to bring the combined rating to 70 percent or more. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating      in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can   find employment. 38 C.F.R. §4.16(a); Van Hoose v. Brown, 4 Vet. App. 361   (1993). Consideration may be given to the veteran's education, training, and   special work experience, but not to his age or to impairment caused by non-
service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there        is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. §5107; 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran filed his claim for a TDIU in June 2015, asserting that he was unable to work as a result of his service-connected PTSD.  The Veteran is presently service connected for PTSD at 50 percent, obstructive sleep apnea at 50 percent, tinnitus at   10 percent, esophageal dysmotility with hiatal hernia and GERD at 10 percent, and bilateral hearing loss at 10 percent.  The Veteran's combined service-connected evaluation is 80 percent.  Thus, the Veteran meets the schedular criteria for consideration of a TDIU.

On his TDIU application, the Veteran indicates that he has two years of college education. He reported on his application that he worked for more than 15 years    as an electrician for the Naval Aviation Depot, but that he became too disabled       to work in 2002. Documentation in the record from the Department of the Navy indicated that he was permanently separated from his employment at the Depot    due the physical limitations which precluded him from performing the duties 
of his position. The documentation further indicated that the limitations, which  were listed as repetitive gripping, pushing, pulling with both hands, and fine manipulation, are due to his carpal tunnel syndrome.  Carpal tunnel syndrome 
is not a service-connected disability.

The Veteran underwent a VA examination for his PTSD in July 2015. The examiner opined the Veteran's PTSD resulted in only mild impairment, manifested primarily by disturbances in sleep and increased irritability. The Veteran reported that he attends monthly prayer group, goes to church regularly, goes to the gym several times a week, and travels to the Philippines yearly.  The Veteran reported that his employment as an aircraft electrician was terminated in 2002 due to his carpal tunnel, and that he has not made any effort to obtain other employment since      then.  The Veteran also reported that he attained an associate's degree. The VA examiner noted that the Veteran meets with his psychiatrist every 6 months and takes medication, but does not participate in psychotherapy. The examiner stated that the Veteran's PTSD would cause only mild impairment in an employment setting resulting from his depression, lack of energy and irritability.  The examiner did not indicate that the Veteran's PTSD resulted in total occupational impairment.  Indeed, the examiner noted only mild occupational and social impairment. 

The Veteran has not specifically alleged that his other disabilities render him unemployable.  However, review of prior VA examinations and VA treatment records do not reflect that such disabilities render him unemployable.  In this   regard, the June 2011 respiratory VA examination noted the Veteran's report 
that a CPAP for his sleep apnea has resulted in improved sleep with reduced episodes of morning drowsiness. The April 2013 VA examination revealed that     the Veteran's esophageal dysmotility with GERD and hiatal hernia resulted in    times with difficulty swallowing and heartburn but at the time of the examination, the Veteran was not having any difficulty with swallowing which interfered with   his ability to eat.  He was also not receiving any treatment and did not require any medication.  The April 2013 audiological examiner indicated that the Veteran's hearing loss caused difficulty hearing conversations in person as well on television.  She noted that it would impact his work and daily activities, but she did not indicate that it would prevent him from obtaining or maintaining gainful employment, nor 
has the Veteran alleged such. In a June 8, 2015 VA outpatient assessment, the Veteran denied gastrointestinal complaints and noted the Veteran's major depressive disorder was in full remission. 

Upon review of the record, the most probative evidence indicates that the Veteran's service-connected PTSD, alone or in combination with his other service-connected conditions, does not render the Veteran unable to secure and follow a substantially 
gainful employment.  The Board finds the medical evidence addressing the Veteran's level of disability to be more probative than the Veteran's assertions. As noted above, the Veteran's previous employment was terminated due to difficulties from his severe carpal tunnel syndrome.  However, as service connection is not in effect for a carpal tunnel disability, such disability cannot be considered in determining whether the Veteran is unemployable due to service-connected conditions. 

In sum, the Board finds that the Veteran's service connected disabilities do not render him unable to obtain or maintain gainful employment consistent with his education, training, and work experience.  Accordingly, the preponderance of the evidence is against the claim and entitlement to a TDIU is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. 38 U.S.C. §5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a total disability rating due to individual unemployability is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


